Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0687. ANTHONY BURNETT v. THE STATE.

      Anthony Burnett was convicted of malice murder and possession of a firearm
during the commission of a felony. After the trial court denied his motion for
permission to file a motion for sentence modification, Burnett filed this direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Burnett’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             01/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.